DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 has been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 2, after “pressure” and before “zone”, “sensing” should be deleted and “sensitive” should be inserted to maintain consistency and provide proper antecedent basis.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In claim 19, lines 2-3, after “pressure” and before “and wherein”, “sensing region” should be deleted and “sensitive zone” should be inserted to maintain consistency and provide proper antecedent basis.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In claim 19, line 3, after “pressure” and before “comprises”, “sensing region” should be deleted and “sensitive zone” should be inserted to maintain consistency and provide proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation “the lentoid shape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In an effort to promote compact prosecution, the examiner has interpreted claim 4 as depending from claim 3.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al, of record (WO 2014/120928) in view of Lindacher, of record (U.S. Patent Publication 2005/0099595).
With regard to independent claim 1, although Waite et al teaches an accommodating contact lens for placement on an eye (page 2, paragraph [0010]), comprising: an inner optical zone to provide variable optical power (Figure 7D, element 160); an upper zone of increased thickness (Figure 7D, element 100, see upper zone having increased thickness); and a lower pressure sensitive zone (Figure 7D, element 180) coupled to the inner optical zone (Figure 7D, element 170) to engage a lower eyelid and increase optical power of the inner optical zone in response engagement with the lower eyelid (page 16, paragraph [00131] and page 28, paragraph [00250]), wherein the lower pressure sensitive zone comprises a thickness less than the zone of increased thickness (Figure 7D, element 100), Waite et al fails to teach such an accommodating lens further comprising an upper stabilization zone.  In a related endeavor, Lindacher teaches an ophthalmic lens further comprising a n upper stabilization zone extending above an optical zone (Figure 1A, element 171), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the ophthalmic lens, as taught by Waite et al, with the stabilization zone, as taught by Lindacher, as is known in the art to use a varying thickness profile to control the lens orientations (page 5, paragraph [0066]).
With regard to dependent claims 2, 5, 6 and 17, although Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach such an accommodating lens specifying the area or thickness of the various zones , however, specifying size, thickness and area are within the scope of one of routine skill in the art without undue experimentation, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to specify the area of the various zones of the lens to provide a stabilized lens providing corrected vision to the wearer.
With regard to dependent claim 7, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Waite et al further teaches such an accommodating lens wherein the optical zone comprises a center of the lens located along a midline of the lens and wherein the pressure sensitive zone is located along a midline of the lens corresponding to a 90 degree axis of the lens (Figures 7A and 7D).
With regard to dependent claim 8, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Waite et al further teaches such an accommodating lens wherein the zone of increased thickness comprises a first portion located on a first side of the lens (Figure 7D, anterior surface) and a second portion on a second side of the lens (Figure 7D, posterior surface) and wherein the pressure sensitive zone is located at least partially between the first portion and the second portion (Figure 7D, element 180 is located between the posterior surface and the anterior surface of the zone of increased thickness in lower portion of lens 100).
With regard to dependent claim 10, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Waite et al further teaches such an accommodating lens wherein the inner optical zone comprises a central optical zone (Figure 7D, element 155 and page 25, paragraph [00234]).
With regard to dependent claim 11, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lindacher teaches a transition zone extending around the optical zone (Figure 1a, element 120 and page 2, paragraph [0022]).
With regard to dependent claim 12, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Waite et al further teaches such an accommodating lens wherein the optical zone comprises an inner portion (Figure 7D, element 158) and an outer portion (Figure 7D, element 156), at least the inner portion configured to increase optical power in response to the lower eyelid engaging the pressure sensitive zone (page 16, paragraph [00131] and page 28, paragraph [00250]).
With regard to dependent claim 13, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lindacher teaches an optical zone having prism less than 0.5D (page 2, paragraph [0022], such that preventing prism is the same as 0D).
With regard to dependent claim 14, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lindacher teaches an optical zone having prism less of no more than 0.4D, 0.3D, 0.2D or 0.1D (page 2, paragraph [0022], such that preventing prism is the same as 0D).
With regard to dependent claim 15, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Lindacher teaches the optical zone comprises prism (page 5, paragraph [0066], lines 5-8).
With regard to dependent claim 16, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Waite et al further teaches such an accommodating lens wherein the optical zone comprises one or more of a fluidic chamber or liquid crystal (Figure 7D, element 160 and page 3, paragraph [0012], wherein the chambers, i.e., 160 are filled with fluid).
With regard to dependent claim 19, Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Waite et al further teaches such an accommodating lens wherein the optical zone comprises an optical fluidic chamber (Figure 7D, element 160) configured to increase curvature in response to eyelid pressure on the pressure [sensitive zone] and wherein the pressure [sensitive zone] comprises a fluidic reservoir chamber coupled to the optical chamber with a channel extending there-between to pass fluid to the optical chamber in response to eyelid pressure (Figure 7D, element 170).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Waite et al (WO 2014/120928) in view of Lindacher (U.S. Patent Publication 2005/0099595), as applied to claim 1 above, and further in view of Michel et al, of record (U.S. Patent Publication 2010/0121443).
With regard to dependent claim 20, although Waite et al and Lindacher teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach the optical zone comprising liquid crystal material.  In a related endeavor, Michel et al teaches  an accommodating lens (Figure 1, element 2) comprising liquid crystal material (Figure 1, element 4) between electrodes (Figure 1, elements 5A and B), further comprising a pressure sensor (Figure 1, element 3A) coupled to the electrodes with a circuit to increase the optical power of the liquid crystal material in response to pressure sensed (page 4, paragraph [0064]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the accommodating lens, as taught by Waite et al in view of Lindacher, with the accommodating lens having liquid crystal material, as taught by Michel et al, to simplify the optical properties of the lens when converting mechanical energy to electrical energy (page 1, paragraph [0011]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of U.S. Patent Number 10,942,371. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an accommodating contact lens as outlined below:
U.S. Patent Application 17/248399
U.S. Patent Number 10,942,371
Claim 1
An accommodating contact lens for placement on an eye, comprising: an inner optical zone to provide variable optical power; an upper stabilization zone extending above the optical zone between an upper boundary of the lens and the optical zone; 
a zone of increased thickness extending below the upper stabilization zone, the zone of increased thickness comprising a thickness greater than the upper stabilization zone; and 
a lower pressure sensitive zone coupled to the inner optical zone to engage a lower eyelid and increase optical power of the inner optical zone in response engagement with the lower eyelid, wherein the lower pressure sensitive zone comprises a thickness less than the zone of increased thickness.
Claim 1
An accommodating contact lens for placement on an eye, comprising: an optical zone to provide variable optical power, a horizontal axis extending though a center of the optical zone; an upper stabilization zone extending above the optical zone and the horizontal axis, between an upper boundary of the lens and the optical zone; a zone of increased thickness extending below the upper stabilization zone, the zone of increased thickness comprising a thickness greater than the upper stabilization zone and having an upper end above the horizontal axis and a lower end below the horizontal axis, the upper end subtending a first angle with respect to the horizontal axis and the lower end subtending a second angle with respect to the horizontal axis, the first angle being smaller than the second angle; and a lower pressure sensitive zone coupled to the optical zone to engage a lower eyelid and increase optical power of the optical zone in response engagement with the lower eyelid, wherein the lower pressure sensitive zone comprises a thickness less than the zone of increased thickness.
Claim 2
The contact lens of claim 1, wherein the upper stabilization zone and the zone of increased thickness each comprise a surface area greater than the pressure sensing zone in order to stabilize the lens.
Claim 2
The contact lens of claim 1, wherein the upper stabilization zone and the zone of increased thickness each comprise a surface area greater than the pressure sensitive zone in order to stabilize the lens.
Claim 3
The contact lens of claim 1, wherein the upper stabilization zone comprises a crescent shape, the zone of increased thickness comprising an annular shape extending at least partially around the central optical zone, the pressure sensitive zone comprising a lentoid shape located between a lower boundary of the lens and the optical zone.
Claim 3
The contact lens of claim 1, wherein the upper stabilization zone comprises a crescent shape, the zone of increased thickness comprising an annular shape extending at least partially around the central optical zone, the pressure sensitive zone comprising a lentoid shape located between a lower boundary of the lens and the optical zone.
Claim 4
The contact lens of claim 1, wherein a lower boundary of the zone of increased thickness comprises an indentation shaped to fit [the] lentoid shape of the pressure sensitive zone between the zone of increased thickness and the lower boundary of the lens.
Claim 4
The contact lens of claim 1, wherein a lower boundary of the zone of increased thickness comprises an indentation shaped to fit a lentoid shape of the pressure sensitive zone between the zone of increased thickness and the lower boundary of the lens.
Claim 5
The contact lens of claim 1, wherein the upper stabilization zone comprises a thickness within a range from about 75 to 250 um, and the zone of increased thickness comprises a thickness within a range from about 300-500 um and the pressure sensitive zone comprises a thickness within a range from about 50 to 300 um.
Claim 5
The contact lens of claim 1, wherein the upper stabilization zone comprises a thickness within a range from about 75 to 250 um, and the zone of increased thickness comprises a thickness within a range from about 300-500 um and the pressure sensitive zone comprises a thickness within a range from about 50 to 300 um.

Claim 6
The contact lens of claim 1, wherein a difference in thickness between the upper stabilization zone and the zone of increased thickness is within a range from about 150
μm to about 300 μm and wherein the upper stabilization zone comprises a surface area within a range from about 3 mm2 to about 15 mm2 and the zone of increased thickness comprises an area within a range from about 4 mm2 to about mm2 having the difference in thickness within the range from about 150 to 300 μm and wherein the pressure sensitive zone comprises a surface area within a range from about 1 mm2 to about mm2.

Claim 6
The contact lens of claim 1, wherein a difference in thickness between the upper stabilization zone and the zone of increased thickness is within a range from about 150
μm to about 300 μm and wherein the upper stabilization zone comprises a surface area within a range from about 3 mm2 to about 15 mm2 and the zone of increased thickness comprises an area within a range from about 4 mm2 to about mm2 having the difference in thickness within the range from about 150 to 300 μm and wherein the pressure sensitive zone comprises a surface area within a range from about 1 mm2 to about mm2.
Claim 7
The contact lens of claim 1, wherein the optical zone comprises a center of the lens located along a midline of the lens and wherein the pressure sensitive zone is located along a midline of the lens corresponding to a 90 degree axis of the lens.
Claim 7
The contact lens of claim 1, wherein the optical zone comprises a center of the lens located along a midline of the lens and wherein the pressure sensitive zone is located along a midline of the lens corresponding to a 90 degree axis of the lens.
Claim 8
The contact lens of claim 1, wherein the zone of increased thickness comprises a first portion located on a first side of the lens and a second portion on a second side of the lens and wherein the pressure sensitive zone is located at least partially between the first portion and the second portion.
Claim 8
The contact lens of claim 1, wherein the zone of increased thickness comprises a first portion located on a first side of the lens and a second portion on a second side of the lens and wherein the pressure sensitive zone is located at least partially between the first portion and the second portion.
Claim 9
The contact lens of claim 8, wherein the first portion and a second portion comprise similar thicknesses greater than the thickness of the pressure sensitive zone, such that mass per unit area of the pressure sensitive zone is decreased relative to mass of the first portion and the second portion per unit area and wherein the upper stabilization zone and the zone of increased thickness are arranged to stabilize the contact lens upon engagement with a lower eyelid of the eye.
Claim 9
The contact lens of claim 8, wherein the first portion and a second portion comprise similar thicknesses greater than the thickness of the pressure sensitive zone, such that mass per unit area of the pressure sensitive zone is decreased relative to mass of the first portion and the second portion per unit area and wherein the upper stabilization zone and the zone of increased thickness are arranged to stabilize the contact lens upon engagement with a lower eyelid of the eye.
Claim 10
The contact lens of claim 1, wherein the inner optical zone comprises a central optical zone.
Claim 10
The contact lens of claim 1, wherein the inner optical zone comprises a central optical zone.
Claim 11
The contact lens of claim 1, further comprising a transition zone extending around the optical zone.
Claim 11
The contact lens of claim 1, further comprising a transition zone extending around the optical zone.
Claim 12
The contact lens of claim 1, wherein the optical zone comprises an inner portion and an outer portion, at least the inner portion configured to increase optical power in response to the lower eyelid engaging the pressure sensitive zone.
Claim 12
The contact lens of claim 1, wherein the optical zone comprises an inner portion and an outer portion, at least the inner portion configured to increase optical power in response to the lower eyelid engaging the pressure sensitive zone.
Claim 13
The contact lens of claim 1, wherein the optical zone comprises prism of less than 0.5D.
Claim 13
The contact lens of claim 1, wherein the optical zone comprises prism of less than 0.5D.
Claim 17
The contact lens of claim 1, wherein the zone of increased thickness comprises a zone of maximum thickness and a transition zone, wherein the transition zone extends between the zone of maximum thickness and the optical zone, the transition zone having a thickness profile extending to a uniform thickness around the central optical zone in order to provide the optical zone.
Claim 15
The contact lens of claim 1, wherein the zone of increased thickness comprises a zone of maximum thickness and a transition zone, wherein the transition zone extends between the zone of maximum thickness and the optical zone, the transition zone having a thickness profile extending to a uniform thickness around the central optical zone in order to provide the optical zone.
Claim 18
The contact lens of claim 1, wherein the zone of increased thickness comprises a zone of maximum thickness and a transition zone, wherein the transition zone extends between the zone of maximum thickness and the optical zone, the transition zone having a thickness profile extending to a uniform thickness around the central optical zone in order to provide the optical zone.
Claim 16
The contact lens of claim 1, wherein the zone of increased thickness comprises a zone of maximum thickness and a transition zone, wherein the transition zone extends between the zone of maximum thickness and the optical zone, the transition zone having a thickness profile extending to a uniform thickness around the central optical zone in order to provide the optical zone.
Claim 19
The contact lens of claim 1, wherein the optical zone comprises an optical fluidic chamber configured to increase curvature in response to eyelid pressure on the pressure sensing region and wherein the pressure sensing region comprises a fluidic reservoir chamber coupled to the optical chamber with a channel extending there-between to pass fluid to the optical chamber in response to eyelid pressure.
Claim 17
The contact lens of claim 1, wherein the optical zone comprises an optical fluidic chamber configured to increase curvature in response to eyelid pressure on the pressure sensing region and wherein the pressure sensing region comprises a fluidic reservoir chamber coupled to the optical chamber with a channel extending there-between to pass fluid to the optical chamber in response to eyelid pressure.
Claim 20
The contact lens of claim 1, wherein the optical zone comprises liquid crystal material between electrodes and the pressure sensing region comprises a pressure sensor coupled to the electrodes with a circuit to increase optical power of the liquid crystal material in response to eyelid pressure sensed with the pressure sensor.
Claim 20
The contact lens of claim 1, wherein the optical zone comprises liquid crystal material between electrodes and the pressure sensing region comprises a pressure sensor coupled to the electrodes with a circuit to increase optical power of the liquid crystal material in response to eyelid pressure sensed with the pressure sensor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
11 October 2022